United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                             ___________

                             No. 96-2789
                             ___________

Morris Lynn Johnson,              *
                                  *
          Appellant,              *
                                  * Appeal from the United States
     v.                           * District Court for the
                                  * District of Minnesota.
United States of America,         *
                                  *      [UNPUBLISHED]
          Appellee.               *
                             ___________

                   Submitted:     March 4, 1997

                        Filed: March 10, 1997
                             ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


     Morris   Johnson   appeals   from   the   district    court's1    order
dismissing    without   prejudice    for   lack    of     subject     matter
jurisdiction his motion to expunge or correct records of the Bureau
of Prisons and the United States Parole Commission.          Reviewing de
novo, we conclude that Johnson's motion was properly construed as
an attack on the execution of his sentence, and as such, is
cognizable in a 28 U.S.C. § 2241 petition filed in a court with
jurisdiction over Johnson's present custodian.       See Bell v. United
States, 48 F.3d 1042, 1043-44 (8th Cir. 1995); Schneider v. United




     The HONORABLE DAVID S. DOTY, United States District Judge for
the District of Minnesota.
States, 27 F.3d 1327, 1331 (8th Cir. 1994) (standard of review),
cert. denied, 115 S. Ct. 723 (1995).   As Johnson is incarcerated in




                                -2-
Illinois, his petition was not properly filed in the District of
Minnesota.   Accordingly, we affirm.


     A true copy.


          Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -3-